DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7: The parentheses in lines 2 and 3 render the claim indefinite and must be removed.  It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting.  For the purpose of further examination, it is taken that the text within the parentheses further limits the claim.  Appropriate correction is required.
Regarding claim 8:  Claims should end with a period.  There is an equation after the period in claim 8 and it is unclear if the equation is intended to be a part of the claim.  It is suggested to delete the period after “(1)” in line 5 and put a period at the end of line 7. 
Regarding claim 17: The parentheses in line 2 render the claim indefinite and must be removed.  It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting.  For the purpose of further examination, it is taken that the text within the parentheses further limits the claim.  Appropriate correction is required.
Regarding claim 18:  Claims should end with a period.  There is an equation after the period in claim 18 and it is unclear if the equation is intended to be a part of the claim.  It is suggested to delete the period after “(1)” in line 4 and put a period at the end of line 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2016/0237273).
Regarding claim 1: Oka et al. teaches a two-pack curable epoxy resin composition (abstract) comprising a main agent/base resin pack (para. 78) and a curing agent/curing agent pack (para. 78). The main agent/base resin pack comprises an epoxy resin (para. 78) and the curing agent pack comprises component [C]/acid anhydride (para. 59) and component [D]/organic phosphorous (para. 61) (para. 78).  The ratio of the main agent ([A] and [B]) to the curing agent ([C] and [D]) is 100:111 (table 1, example 1), or 47:53, which overlaps the claimed range. Oka et al. also discloses the amount of the organic phosphorous compound is 5 to 25 parts by mass for 100 parts by mass of the total epoxy resin (para. 61). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use overlapping amounts of the parts and the organic phosphorous compound and would have been motivated to do so since Oka et al. teaches they are acceptable levels to achieve the disclosed invention.
Regarding claims 3, 4 and 14: Oka et al. teaches the organic phosphorous compound is a trivalent organic phosphorous compound such as triphenylphosphine (para. 62).
Regarding claim 6: Oka et al. teaches an epoxy equivalent of 170-220 (para. 49), which overlaps the claimed range. Oka et al. also teaches hexahydro phthalic anhydride (para. 59), which has an acid anhydride equivalent of 154 g/eq. The ratio of the acid anhydride groups to the epoxy groups is 0.8-1.1 (para. 60), which overlaps the claimed range.
Regarding claim 7: While Oka et al. does not directly teach the exothermic temperature range is in a range of 20-38 °C, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 8: While Oka et al. does not directly teach the viscosity at 30 °C or the relationship between the initial viscosity and the viscosity lapse of eight hours at 30 °C, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 9: Oka et al. teaches a cured product (para. 30).
Regarding claim 10: Oka et al. teaches a fiber reinforced composite material (para. 14) comprising the two-pack curable epoxy resin composition and a reinforcing fiber (para. 19).
Regarding claim 11: Oka et al. teaches a molded article made of the fiber-reinforced composite (para. 20).

Claims 2, 12, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2016/0237273) as applied to claim 1 set forth above and in view of Honda et al. (US 2009/0131556).
Regarding claim 2: Oka et al. teaches the basic claimed composition as set forth above. Not disclosed is the amount of organic phosphorous in the claimed range. However, Honda et al. teaches 8 parts organic phosphorous compound to 90 parts acid anhydride (table 1 example 1), which is 8.9 parts per 100 parts acid anhydride, or 5 parts organic phosphorous compound to 90 parts acid anhydride (table 1 example 3), which is 5.5 parts per 100 acid anhydride.  Oka et al. and Honda et al. are analogous art since they are both concerned with the same field of endeavor, namely fiber reinforced composite compositions of epoxy and acid anhydride and phosphorous compounds.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the organic phosphorous in the range of Honda et al. in the composition of Oka et al. and would have been motivated to do so to control the speed of curing.
Regarding claims 12 and 13: Oka et al. teaches the organic phosphorous compound is a trivalent organic phosphorous compound such as triphenylphosphine (para. 62).
Regarding claim 16: Oka et al. teaches an epoxy equivalent of 170-220 (para. 49), which overlaps the claimed range. Oka et al. also teaches hexahydro phthalic anhydride (para. 59), which has an acid anhydride equivalent of 154 g/eq. The ratio of the acid anhydride groups to the epoxy groups is 0.8-1.1 (para. 60), which overlaps the claimed range.
Regarding claim 17: While Oka et al. does not directly teach the exothermic temperature range is in a range of 20-38 °C, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 18: While Oka et al. does not directly teach the viscosity at 30 °C or the relationship between the initial viscosity and the viscosity lapse of eight hours at 30 °C, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 19: Oka et al. teaches a cured product (para. 30).
Regarding claim 20: Oka et al. teaches a fiber reinforced composite material (para. 14) comprising the two-pack curable epoxy resin composition and a reinforcing fiber (para. 19).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2016/0237273) as applied to claim 1 set forth above and in view of von Gentzkow et al. (U.S. Pat.  5,756,638).
Regarding claim 5: Oka et al. teaches the basic claimed composition as set forth above. Not disclosed is the amount of free acid in the anhydride.  However, von Gentzkow et al. teaches a similar composition where the amount of free acid is less than 10% by weight (col. 8 lines 28-32). Oka et al. and von Gentzkow et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy and anhydride compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of free acid of von Gentzkow et al. in the composition of Oka et al. and would have been motivated to do so in order to control the reaction system. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2016/0237273) in view of Honda et al. (US 2009/0131556) as applied to claim 2 set forth above and in view of von Gentzkow et al. (U.S. Pat.  5,756,638).
Regarding claim 15: Oka et al. teaches the basic claimed composition as set forth above. Not disclosed is the amount of free acid in the anhydride.  However, von Gentzkow et al. teaches a similar composition where the amount of free acid is less than 10% by weight (col. 8 lines 28-32). Oka et al. and von Gentzkow et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy and anhydride compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of free acid of von Gentzkow et al. in the composition of Oka et al. and would have been motivated to do so in order to control the reaction system. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767